DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-23, is/are filed on 6/15/2019 are currently pending. Claim(s) 22-23 is/are withdrawn, claim(s) 1-21 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of group I claim(s) 1-21 in the reply filed on 10/9/2020 is acknowledged. Claims 22-23 are withdrawn. The restriction is made final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4 and 11 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites nanofiber layer 15is configured to perform a fine filtration or a surface filtration. It is unclear what properties are specified by “fine” and “surface” filtration. For example what would be the pore size or porosity for said phrases? The specification fails define said terms, therefore claim is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 8, 12, 14, 16, 21 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hollingsworth (DE 202010009671 U1).

    PNG
    media_image1.png
    300
    518
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    293
    473
    media_image2.png
    Greyscale


Regarding claims 2-3 Hollingsworth teaches the adhesive fibers 10are applied onto the nanofiber layer with a mass application 4 g/m2 to 6 g/m2  [0161].
Regarding claim 8, Hollingsworth teaches wherein the substrate layer 25is carded nonwoven; a spunbonded nonwoven; or a carded nonwoven and a spunbonded nonwoven see at least [0146].
Regarding claim 12, 14, Hollingsworth teaches the adhesive fibers include hot-melt adhesive fibers comprising a thermoplastic synthetic material - Bostik HM 4379 (polyolefin and/or polyurethane or the like) [0071, 0168].
Regarding claim 16, the reference teaches the filter medium can be exclusively three layers, wherein the intermediate layer consist of the adhesive [0220].
Regarding claim 21, Holingsworth teaches the filter medium is in a folded, embossed, and/or wound form [0225].
	Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Heinz (EP 1366791 A1).

    PNG
    media_image3.png
    236
    624
    media_image3.png
    Greyscale

Regarding claim 1, Heinz teaches from a filter medium comprising a material layer 20
(substrate layer) and a fine-structure layer 30 with fibre diameters between 100 and 200 nm (nanofibre layer) [26-27]. Cellulose fibres and synthetic fibres are primarily used for the material layer [43]. The material layers can be unimpregnated (paragraph 42); the unfinished filter medium 10 thus formed is then impregnated as a whole with a reactive resin solution. A joining layer 60 can also be applied to the fine-structure layer ( [57]; figure 6b ).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-7, 9-11, 13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as obvious over Hollingsworth.
Regarding claim 4, Holingsworth teaches similar construction of the nanofibers and adhesive as the instant application. Thereby, would be capable in filtering at fine and surface levels. 
Regarding claim 5, Hollingsworth teaches the nanofiber layer comprises nanofibers comprising an average fiber diameter in a range from 50 nm to 500 nm [0224]. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 6, Hollingsworth teaches very close fiber diameter to the claimed fiber diameter  [0224].Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 7, Hollingsworth teaches very close cellulose percentage to the claimed fiber diameter [0165].Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Further, the reference use various range of cellulose. One of ordinary skill would also look to optimize to find balance between strength and required filtration. 
	Regarding claims 9-10, Hollingsworth teaches different embodiments in which adhesive layer varies in terms of coverage between the first and second layers [0042-0050]. While it does not teach the cross-sectional area which is at least three times that of a cross- sectional area of nanofibers of the nanofiber layer. However, such would be merely and engineering design choice to adjust and optimize for the desired adhesive vs cost. As such one would readily find it obvious to optimize. These are well known and well understood features in the filtration art. 

	Regarding claim 13, Holingsworth teaches the adhesive fibers include hot-melt adhesive fibers comprising a thermoplastic synthetic material (i.e. Bostik HM 4379). While it is understood that the said adhesive comprises a polyolefin. However, other adhesive can be used such as only polyurethane or the like [0073]. Therefore, It would have been obvious to one of ordinary skill to have substituted one adhesive the solely consists of a thermoplastic synthetic material.  
Regarding claim 15, Holingsworth teaches similar construction of the nanofibers and adhesive (i.e. polyolefin) as the instant application. Thereby the adhesive fibers would inherently have the capabilities to delimit a window comprising an average window size of a surface section that amounts to at least 500 m5 per cm2
Regarding claims 17-19, Holingsworth teaches more than 90% of the surface of the nanofiber layer arranged at the inflow side or the outflow side 25of the substrate layer is not covered [0146].
Regarding claim 20, Holingsworth teaches similar construction and arrangement of the filter element as claimed, thereby would inherently would teach the nanofibers of the nanofiber layer and the substrate layer each comprise connecting regions with the adhesive fibers, wherein in the connecting regions a material fusion between the adhesive fibers and the nanofibers of the nanofiber layer or the substrate layer 30exist [0015, 75, 80].	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Examiner, Art Unit 1777